Name: 95/351/EC: Commission Decision of 26 July 1995 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  marketing;  America;  health
 Date Published: 1995-08-29

 Avis juridique important|31995D035195/351/EC: Commission Decision of 26 July 1995 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada Official Journal L 203 , 29/08/1995 P. 0013 - 0016COMMISSION DECISION of 26 July 1995 amending Decision 93/495/EEC laying down specific conditions for importing fishery products from Canada (Text with EEA relevance) (95/351/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 (1), laying down the health conditions for the production and the placing on the market of fishery products, as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof, Whereas the list of establishments and factory ships approved by Canada for importing fishery products into the Community has been drawn up in Commission Decision 93/495/EEC (2), as last amended by Commission Decision 94/989/EC (3); whereas this list may be amended following the communication of a new list by the competent authority in Canada; Whereas the competent authority in Canada has communicated a new list adding 62 establishments, deleting 38 establishments and amending the data of 11 establishments; Whereas it is necessary to amend the list of approved establishments; Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (4), HAS ADOPTED THIS DECISION: Article 1 Annex B of Commission Decision 93/495/EEC is amended as follows: (1) The following establishments are inserted in accordance with the numerical order: >TABLE> (2) The following establishments are deleted: >TABLE> (3) The data of the following establishments: >TABLE> are replaced by: >TABLE> Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission